19-23649-rdd         Doc 217       Filed 10/04/19        Entered 10/04/19 17:26:49                 Main Document
                                                        Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                                  Chapter 11
    PURDUE PHARMA L.P., et al.,
                                                                  Case No. 19-23649 (RDD)
                                            Debtors.1
                                                                  (Jointly Administered)


             NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

             PLEASE TAKE NOTICE that Luskin, Stern & Eisler LLP hereby appears as local

counsel for Old Republic Insurance Company (“Old Republic”) and its affiliated entities

pursuant to section 1109(b) of title 11 of the United States Code (as amended, the “Bankruptcy

Code”), Rules 2002, 3017(a), 9007, and 9010 of the Federal Rules of Bankruptcy Procedure (as

amended, the “Bankruptcy Rules”), and requests that copies of any and all notices and papers

filed or entered in these cases be given to and served, in accordance with the Court’s Order

Establishing Certain Notice, Case Management, and Administrative Procedures [ECF No. 72],

upon the following:

                            Michael Luskin
                            Richard Stern
                            LUSKIN, STERN & EISLER LLP
                            Eleven Times Square
                            New York, New York 10036
                            Telephone: (212) 597-8200
                            Facsimile: (212) 974-3205
                            Email: luskin@lsellp.com
                                   stern@lsellp.com

1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration in the applicable jurisdiction,
are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies L.P.
(1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P.
(8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir
Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products
L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P.
(6166), Rhodes Technologies (7143), UDF L.P. (0495), SCV Pharma L.P. (5717) and SVC Pharma Inc. (4014). The
Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd      Doc 217      Filed 10/04/19    Entered 10/04/19 17:26:49          Main Document
                                                Pg 2 of 3


        PLEASE TAKE FURTHER NOTICE that, in accordance with 11 U.S.C. § 1109(b),

the foregoing request includes not only the notices and papers referred to in the Bankruptcy

Rules specified above, but also includes, without limitation, orders and notices of any petition,

pleading, complaint, conference, hearing, application, motion, request, or demand (collectively,

the “Filings”), whether formal or informal, written or oral, or transmitted or conveyed by mail,

delivery, telephone, telecopy, or otherwise which affect or seek to affect in any way any rights or

interests of Old Republic or its affiliated entities.

        PLEASE TAKE FURTHER NOTICE that the filing of this Notice of Appearance shall

not constitute (a) a waiver of the right of Old Republic or its affiliated entities to contest service

of any Filing; (b) a waiver of rights to have any and all final orders in any and all non-core

matters entered only after de novo review by a United States District Court; (c) a waiver of rights

to trial by jury in any proceeding as to any and all matters so triable; (d) a waiver of rights to

have the reference withdrawn by the United States District Court in any matter or proceeding

subject to mandatory or discretionary withdrawal; (e) a waiver of any rights, claims, actions,

defenses, setoffs, or recoupments all of which Old Republic and its affiliated entities expressly

reserve; or (f) a consent by Old Republic or its affiliated entities to the jurisdiction of the United

States Bankruptcy Court for the Southern District of New York with respect to any proceeding

commenced in these cases against or otherwise involving Old Republic or its affiliated entities.




                                                    2
19-23649-rdd   Doc 217   Filed 10/04/19    Entered 10/04/19 17:26:49      Main Document
                                          Pg 3 of 3


Dated: October 4, 2019                    LUSKIN, STERN & EISLER LLP
       New York, New York
                                          /s/ Michael Luskin
                                          Michael Luskin
                                          Richard Stern
                                          Eleven Times Square
                                          New York, New York 10036
                                          Telephone: (212) 597-8200
                                          Facsimile: (212) 974-3205

                                          Local Counsel for Old Republic Insurance
                                          Company and its affiliated entities




                                            3
